UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K CURRENT REPORTPURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): July 21, Vishay Precision Group, Inc.(Exact Name of Issuer as Specified in Charter) Delaware 1-34679 27-0986328 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Identification Incorporation or Organization) Number) 3 Great Valley Parkway, Suite 150 Malvern, PA 19355 (Address of Principal Executive Offices) (Zip Code) (484) 321-5300(Registrant’s Telephone Number, Including Area Code) Not Applicable(Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 3.02 Unregistered Sales of Equity Securities. As previously announced, on July 6, 2010, Vishay Intertechnology, Inc. (“Vishay”) distributed all then-outstanding shares of Vishay Precision Group, Inc. (“VPG” or the “Company”) to Vishay’s stockholders in the form of a tax-free dividend (the “Spin-off”).
